DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 2-17 are pending and claim 1 is canceled according to the preliminary claim amendment filed on 01/10/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-7, 10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10 and 12-13 of U.S. Patent No. 11223514B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application 17/572,582 and Pat’514 claim connecting the first and second edge devices through a high-availability connection link that allows the first and second edge devices to exchange state data regarding their associated WAN links.
Claims 2, 4-7, 10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4  of U.S. Patent No. 11223514B2 in view of Jiang et al. US 9100329 B1, hereinafter Jiang. 
instant application 17/572,582
Pat’514
2. A method of connecting a local area network (LAN) to a wide area network (WAN), the method comprising:
connecting the LAN to a first edge device that communicates with the WAN through a first WAN link;
connecting the LAN to a second edge device that communicates with the WAN through a second WAN link;
connecting the first and second edge devices through a high-availability connection link that allows the first and second edge devices to exchange state data regarding their associated WAN links.

6. The method of claim 2 further comprising:
establishing a first tunnel between the first edge device and a gateway operating outside of the LAN;
establishing a second tunnel between the second edge device and the gateway; and
using the gateway to monitor status of the first and second edge devices.


7. The method of claim 6, wherein using the gateway comprises using the gateway to direct one of the edge devices to be an active edge device for the LAN and the other edge device to be a standby edge device for the LAN.
1. For a first local area network (LAN) that comprises first and second edge devices connected to each other in the first LAN through a high availability (HA) link that allows the devices to exchange information so that one device operates as an active device and the other device operates as standby device, a method to connect the first LAN to an external network, the method comprising:
at a gateway operating in the external network and outside of the first LAN:
establishing direct tunnel communications with the first and second edge devices in the first LAN and a third edge device in a second LAN in order to define a wide area network (WAN) connecting the first and second LANs;
determining that the first edge device is active and passing network traffic between the first LAN and the external network;
based on the determination that the first edge device is active and passing network traffic, signaling to the second edge device to go into a standby mode;
receiving a confirmation that the second edge device is in standby mode before detecting that the first edge device loses connectivity with the gateway;
detecting through the direct tunnel communications that the first edge device loses connectivity with the gateway; and
based on the detection that the first edge device loses connectivity with the gateway, signaling to the second edge device to take over as the active edge device to pass network traffic between the first LAN and the external network.
It is noted that Pat’514 does not explicitly disclose: connecting the first and second edge devices through a connection link  that allows the first and second edge devices to exchange state data regarding their associated WAN links.
However, Jiang from the same or similar fields of endeavor teaches the use of: connecting the first and second edge devices through a connection link that allows the first and second edge devices to exchange state data regarding their associated WAN links (Jiang: Col. 14 lines 13-29 Node 220-2 may, however, determine that a failover operation is to be performed and may provide a notification (e.g., based on LACP and/or some other control protocol) to node 220-1 indicating that node 220-2 is changing to an inactive state (e.g., when node 220-2 experiences a failure, a degradation in performance, etc.) and/or that link 230-1 is changing to an inactive state (e.g., such as when link 230-1 is not longer available to transport traffic). Node 220-2 may also, or alternatively, cause link 230-1 and/or I/F 225-1 to change from an active state to an active state. Node 220-1 may receive the notification and may cause link 230-2 and/or I/F 225-2 to change from an inactive state to an active state). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jiang in the method of Verkaik. One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).
4. The method of claim 2, wherein the first edge device communicates with the WAN through a first router, while the second edge device communicated with the WAN through a second router.
3. The method of claim 2, wherein the WAN links are at least one of a public WAN link and a private WAN link that can reach the gateway. 
It is noted that Pat’514 does not explicitly disclose: first router and second router.
However, Jiang from the same or similar fields of endeavor teaches the use of: first router and second router (Jiang: col. 1 lines 1-2 nodes, such as routers and Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jiang in the method of Verkaik. One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).
5. The method of claim 4, wherein the first router is an MPLS router, while the second router is an Internet modem.
4. The method of claim 3, wherein the public WAN comprises the Internet and the private WAN comprises an MPLS network. (Jiang: col. 1 lines 1-2 nodes, such as routers and Fig. 2) One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).

10. A system for connecting a local area network (LAN) to a wide area network (WAN), the system comprising:
a first edge device that communicates with the WAN through a first WAN link,
a second edge device that communicates with the WAN through a second WAN link,
a high-availability connection link for connecting the first and second edge devices to communicate to exchange state data regarding their associated WAN links.
14. The system of claim 10 further comprising a gateway operating outside of the LAN and connected with the first edge device through a first tunnel and with the second edge device through a second tunnel, the gateway to monitor status of the first and second edge devices.
15. The system of claim 14, wherein the gateway directs one of the edge devices to be an active edge device for the LAN and the other edge device to be a standby edge device for the LAN.

10. A non-transitory machine readable medium storing a program to connect a first local area network (LAN) to an external network through first and second edge devices that operate in the LAN and are connected to each other through a high availability (HA) link that allows the devices to exchange information so that one device operates as an active device and the other device operates as standby device, the program for execution outside of the first LAN in the external network and comprising sets of instructions for:
establishing direct tunnel communications with the first and second edge devices in the first LAN and a third edge device in a second LAN in order to define a wide area network (WAN) connecting the first and second LANs;
determining that the first edge device is active and passing network traffic between the first LAN and the second LAN through the gateway;
based on determining that the first edge device is active and passing network traffic, signaling to the second edge device to go into a standby mode;
receiving a confirmation that the second edge device is in standby mode before detecting that the first edge device loses connectivity with the gateway;
detecting through the direct tunnel communications that the first edge device loses connectivity with the gateway; and
based on detecting that the first edge device loses connectivity with the gateway, signaling to the second edge device to take over as the active edge device to pass network traffic between the first LAN and the second LAN through the gateway.


12. The system of claim 10 further comprising a first router for connecting the first edge device with the WAN, and a second router for connecting the second edge device with the WAN.
12. The non-transitory machine readable medium of claim 11, wherein the WAN links are at least one of a public WAN link and a private WAN link that can reach the gateway.
It is noted that Pat’514 does not explicitly disclose: first router and second router.
However, Jiang from the same or similar fields of endeavor teaches the use of: first router and second router (Jiang: col. 1 lines 1-2 nodes, such as routers and Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jiang in the method of Verkaik. One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).

13. The system of claim 12, wherein the first router is an MPLS router, while the second router is an Internet modem.
13. The non-transitory machine readable medium of claim 12, wherein the public WAN comprises the Internet and the private WAN comprises an MPLS network. (Jiang: col. 1 lines 1-2 nodes, such as routers and Fig. 2) One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik et al. US20160210209A1, hereinafter Verkaik in view of Jiang et al. US 9100329 B1, hereinafter Jiang.
Regarding claim 2, Verkaik teaches a method of connecting a local area network (LAN) (Verkaik: para. [0068] LAN 302 of Fig. 3) to a wide area network (WAN) (Verkaik: para. [0072] Internet 316 of Fig. 3 and para. [0068]), the method comprising:
connecting the LAN to a first edge device (Verkaik: para. [0070 & 0107] 306A and 306b of Fig. 3 and 404A-D of LAN 302) that communicates with the WAN through a first WAN link (Verkaik: para. [0130] the cloud 150 can generate the external identity and appliance 306A can download it through the tunnel 314 of Fig. 3);
connecting the LAN to a second edge device (Verkaik: para. [0070 & 0107] 306A and 306b of Fig. 3 and 404A-D of LAN 302) that communicates with the WAN through a second WAN link (Verkaik: para. [0130] the cloud 150 can generate the external identity and appliance 306A can download it through the tunnel 314 of Fig. 3);
connecting the first and second edge devices through a high-availability connection link  that allows the first and second edge devices to exchange data regarding their associated WAN links (Verkaik: Fig. 4 link 414 and para. [0101-0103] The appliances 306A-B can synchronize this information, as well as other information, through link 312. Para. [0101] the appliances 306A-B can synchronize VPN port number used by the VPN tunnel, NAT state, security information, and any other type of information used to communicate through the VPN tunnel. This can allow seamless VPN handoff. The appliances 306A-B can synchronize this information, as well as other information, through link 312. Para. [0104] the appliances 306A-B can synchronize data over link 312A, such as DCHP information, network address translation (NAT) state, port number used for link 314 (e.g., VPN port number), state information, heartbeats, or any other type of data. For example, if appliance 306A is the live appliance, it can synchronize its DHCP information for the devices 310A-D with appliance 306B, so appliance 306B is updated and has the DHCP information it needs to take control if appliance 306A goes offline. The synchronization of data over link 312A or 312B can be triggered by specific events, such as configurations or information requests; schedules, such as intervals; status changes; failover state or events; state changes; updates; network or configuration changes; or any other triggering event or circumstance).
It is noted that Verkaik does not explicitly disclose: connecting the first and second edge devices through a connection link  that allows the first and second edge devices to exchange state data regarding their associated WAN links.
However, Jiang from the same or similar fields of endeavor teaches the use of: connecting the first and second edge devices through a connection link that allows the first and second edge devices to exchange state data regarding their associated WAN links (Jiang: Col. 14 lines 13-29 Node 220-2 may, however, determine that a failover operation is to be performed and may provide a notification (e.g., based on LACP and/or some other control protocol) to node 220-1 indicating that node 220-2 is changing to an inactive state (e.g., when node 220-2 experiences a failure, a degradation in performance, etc.) and/or that link 230-1 is changing to an inactive state (e.g., such as when link 230-1 is not longer available to transport traffic). Node 220-2 may also, or alternatively, cause link 230-1 and/or I/F 225-1 to change from an active state to an active state. Node 220-1 may receive the notification and may cause link 230-2 and/or I/F 225-2 to change from an inactive state to an active state). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jiang in the method of Verkaik. One of ordinary skill in the art would be motivated to do so for enable a high availability security system (hereinafter referred to as “security system”) to perform a failover operation without causing a disruption of network services and/or a loss of data (Jiang: Col. 3 lines 9-30).

Regarding claim 3, Verkaik and Jiang teach the method of claim 2 further comprising connecting the first and second edge devices with the LAN through a switch (Verkaik: Fig. 3 and para. [0071 & 0075-0077] switch 308 can route traffic from the devices 310A-D to the appliances 306A-B and vice versa).

Regarding claim 4, Verkaik and Jiang teach the method of claim 2, wherein the first edge device communicates with the WAN through a first router, while the second edge device communicated with the WAN through a second router (Verkaik: Fig. 3 and para. [0072] network 302 to connect to the Internet 316 (or any other outside network), the network 302 can include one or more L3 devices 304A-B (e.g., routers) connected to one or more ISPs (e.g., ISP A and ISP B)).

Regarding claims 10-12, Verkaik and Jiang teach a system for connecting a local area network (LAN) (Verkaik: para. [0068] LAN 302 of Fig. 3) to a wide area network (WAN) (Verkaik: para. [0072] Internet 316 of Fig. 3 and para. [0068]), the system comprising: and Verkaik and Jiang disclose all the limitations as discussed in the rejection of claims 2-4, and therefore system claims 10-12 are rejected using the same rationales.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik and Jiang as applied to claims 2 and 10 above, and further in view of Hughes et al. US20160255542A1, hereinafter Hughes.
Regarding claim 5, Verkaik and Jiang teach the method of claim 4, wherein the first router is an MPLS router, while the second router is an Internet modem (Verkaik: Fig. 3 and para. [0072] network 302 to connect to the Internet 316 (or any other outside network), the network 302 can include one or more L3 devices 304A-B (e.g., routers) connected to one or more ISPs (e.g., ISP A and ISP B)).
It is noted that Verkaik and Jiang do not explicitly disclose: the first router is an MPLS router, while the second router is an Internet modem. 
However, Hughes from the same or similar fields of endeavor teaches the use of: the first router is an MPLS router, while the second router is an Internet modem (Hughes: Fig. 1 first appliance 150 and para. [0031] first appliance 150 may be in communication with the one or more communication networks directly, instead of through router 160. Para. [0034] Typically connections from the branch location 110 to the communication networks (e.g., from the router 160 and second appliance 180) are, T1 lines (1.544 Mbps), or broadband connections such as digital subscriber lines (DSL) and cable modems. Other examples are MPLS lines. And para. [0103] There may be many types of network access links available to the appliance to transfer the data across the network, for example there may be an MPLS link, an Internet link, and a LTE link. And Fig. 9A). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hughes in the method of Verkaik and Jiang. One of ordinary skill in the art would be motivated to do so for the first appliance 150 and the second appliance 180 provide redundant routing or peer routing with the router 160. Additionally, in the bridge and router configurations, the first appliance 150 and the second appliance 180 provide failure mechanisms, such as, fail-to-open (e.g., no data access) or fail-to-wire (e.g., a direct connection to the router 160). If an appliance has multiple interfaces, it can be transparent on some interfaces, and act like a router/bridge on others (Hughes: para. [0038-0039]).

Regarding claim 13, Verkaik, Jiang and Hughes disclose all the limitations as discussed in the rejection of claim 5, and therefore system claim 13 is rejected using the same rationales.

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik and Jiang as applied to claims 2 and 10 above, and further in view of Farkas et al. US 20150172121 A1, hereinafter Farkas.
Regarding claim 6, Verkaik and Jiang teaches the method of claim 2 further comprising:
establishing a first tunnel between the first edge device and a gateway (Verkaik: para. [0048] cloud 150 can include gateway services. para. [0130] the cloud 150 can generate the external identity and appliance 306A can download it through the tunnel 314 of Fig. 3);
establishing a second tunnel between the second edge device and the gateway (Verkaik: para. [0098-0099] appliances 306A-B can use the link 314 to send and receive network and configuration data to and from the cloud 150, report data and statistics to the cloud 150, or share any type of information); and
using the gateway (Verkaik: para. [0048] cloud 150 can include gateway services)to monitor status of the first and second edge devices (Verkaik: para. [0098-0099] appliances 306A-B can use the link 314 to send and receive network and configuration data to and from the cloud 150, report data and statistics to the cloud 150, or share any type of information).
It is noted that Verkaik and Jiang do not explicitly disclose: at a gateway operating in the external network.
However, Farkas from the same or similar fields of endeavor teaches the use of: at a gateway operating in the external network (Farkas: Fig. 6 node C and para. [0040 & 0010] where node c is a gateway node, and is external to network 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Farkas in the method of Verkaik and Jiang. One of ordinary skill in the art would be motivated to do so for the peer nodes (Node C and Node D) receive different key values in LACPDUs, and use this to detect that a single split brain has occurred at LAG virtual node 30 (Farkas: [0048-0049]) and using service assignment digests to detect and address single split brain conditions (Farkas: [0050]).

Regarding claim 7, Verkaik, Jiang and Farkas teaches the method of claim 6, wherein using the gateway comprises using the gateway (Verkaik: para. [0048] cloud 150 can include gateway services) or (Farkas: Fig. 6 node C and para. [0040 & 0010] where node c is a gateway node, and is external to network 1) to direct one of the edge devices to be an active edge device for the LAN (Verkaik: para. [0053 & 0087 & 0114 & 0098] cloud 150 can send instructions to client A to trigger a device to change from failover mode to live mode) and the other edge device to be a standby edge device for the LAN (Verkaik: para. [0077-0078 & 0098] the appliances 306A-B can be configured to run in live and failover mode: one appliance can run in live mode (i.e., can actively handle requests) while the other appliance runs in failover mode (i.e., as backup, standby, and/or failover)). One of ordinary skill in the art would be motivated to do so for the peer nodes (Node C and Node D) receive different key values in LACPDUs, and use this to detect that a single split brain has occurred at LAG virtual node 30 (Farkas: [0048-0049]) and using service assignment digests to detect and address single split brain conditions (Farkas: [0050]).

Regarding claims 14-15, Verkaik, Jiang and Farkas disclose all the limitations as discussed in the rejection of claims 6-7, and therefore system claims 14-15 are rejected using the same rationales.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Jiang and Farkas as applied to claims 2 and 10 above, and further in view of
Vedula US 20170118067 A1, hereinafter Vedula
Regarding claim 8, Verkaik, Jiang and Farkas teach the method of claim 7, Verkaik, Jiang and Farkas does not explicitly disclose: wherein an active edge device responds to ARP requests to the LAN, while the standby edge device does not respond to ARP requests to the LAN.
However, Fries from the same or similar fields of endeavor teaches the use of: wherein an active edge device responds to ARP requests to the LAN, while the standby edge device does not respond to ARP requests to the LAN (Vedula: para. [0009] each gateway node is configured to, while operating as a primary gateway, respond to an address resolution protocol request for an IP address associated with the primary gateway node. Para. [0014] each gateway node, while operating as a backup gateway, ignores address resolution protocol request for an IP address associated with the primary gateway node). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fries in the system of Verkaik, Jiang and Farkas. One of ordinary skill in the art would be motivated to do so for provides for effective gateway redundancy that maximizes reliability and quality of service in an efficient and cost effective manner, while minimizing transitions between operational gateways and redundant backup gateways, are provided (Vedula: para. [0025]).

Regarding claim 16, Verkaik, Jiang, Farkas and Vedula disclose all the limitations as discussed in the rejection of claim 8, and therefore system claims 16 is rejected using the same rationales.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Jiang and Farkas as applied to claims 2 and 10 above, and further in view of Fries et al. US20170139789A1, hereinafter Fries.
Regarding claim 9, Verkaik, Jiang and Farkas teaches the method of claim 7, wherein the gateway directs one of the edge devices to operate as a standby edge device (Verkaik: para. [0148] cloud 150 can indicate to the appliance 306B which mode it should operate in. For example, the cloud 150 can receive status and network information from appliance 306B and/or appliance 306A, and use that information to determine which appliance should run in live mode and which appliance should run in failover mode. The cloud 150 can then send instructions to the appliance 306A and/or 306B, indicating a respective operating mode).
It is noted that Verkaik, Jiang and Farkas does not explicitly disclose: when the gateway determines that both edge devices are operating as an active edge device.
However, Fries from the same or similar fields of endeavor teaches the use of: when the gateway determines that both edge devices are operating as an active edge device (Fries: para. [0030] Requesting (240) restoration of communications may include HA control module 122 determining that an unreachable actually active and preventing the failover HA node (e.g., HA node 130) from initiating failover operations. If failover HA node were to initiate failover operation, both the primary HA node and the failover HA node may active, causing a split brain scenario. HA control module 122 sends alerts to one or more system administrators indicating the communication disruption over connection 180 and requesting that action be taken to resolve the disruption. HA control module 122 initiates an auto problem analysis and diagnostic operation in an attempt to diagnose and resolve the communication issue via an automated means. HA control module 122 initiates a shutdown operation on the failover HA node to reduce the risk of a split brain scenario occurring during the communication disruption). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fries in the system of Verkaik, Jiang and Farkas. One of ordinary skill in the art would be motivated to do so for avoids a split brain scenario by enabling an HA node to use connected clients to determine the status of other HA nodes in an HA cluster (Fries: para. [0023 & 0033]).

Regarding claim 17, Verkaik, Jiang, Farkas and Fries disclose all the limitations as discussed in the rejection of claim 9, and therefore system claims 17 is rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Wang et al. US 20130258839 A1 para. [0037] teaches the first and second network elements may also or alternatively exchange messages (e.g., keepalive messages or state indication messages), for example over the synchronization channel 111, which may allow them to monitor each other's status and determine when a failure event has occurred. In response to noticing the failure event.
Sood et al. US20180351855A1 in para. [0047] standby RG member node 16 can determine if any active links have failed (step 306). Specifically, no active links have failed if none of the ports 36 have the SYNC bit set to 0 coming from the DHD 18 and the standby RG member node 16 remains, (step 304), in the standby state on all of the ports 36 keeping the SYNC bits set to 0 and the standby RG member node 16 monitors LACPDUs from the DHD 18 for their associated SYNC bit (step 306).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468